Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al (US 6,285,342 B1), hereinafter Brady.
Regarding claim 1, Brady (Figure 3) teaches an antenna 200 having a dipole configuration, comprising a feed element (feed from IC 210), and two radiating elements located on opposite sides of the feed element and each having a straight portion 220 and 221 with one end connected to the feed element and another opposite end and a non-straight portion 224 and 225 extending from the opposite end of the straight portion.
Regarding claim 8, as applied to claim 1, Brady (Figure 3) teaches that each of the non-straight portions 224 and 225 of the radiating elements consists of a meander section.
Regarding claim 9, as applied to claim 1, Brady (Figure 3) teaches that the non- straight portion 224 and 225 of each of the radiating elements extends from an opposite end of the corresponding straight portion transversely to the straight portion.
Regarding claim 13, as applied to claim 1, Brady (col 5 lines 17-19) further teaches additional components selected from the group consisting of reactive components, active components, and both for obtaining or improving matching between the antenna and a source or a load. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brady.
Brady teaches the claimed invention except explicitly mention that the dipole configuration being provided as an antenna array.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dipole antenna as an array to produce signal gain for optimum antenna performance.
Allowable Subject Matter
5.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Brady fails to specifically teach the configuration comprising a substrate layer and a superstrate layer between which each of the radiating elements is located, the substrate and the superstrate layers being composed of a biocompatible material, and the antenna being implemented as an implantable printed antenna encapsulated by the substrate and superstrate layers.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845